Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims of 04/27/2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark A. Ussai on 04/30/2021.
The application has been amended as follows: 

13. (Currently amended) The seal assembly according to claim 1, further comprising a spacer ring disposed on the pin between the first track shoe and the sleeve and wherein the second seal ring includes a first seal lip sealing against the spacer ring and a second seal lip abutting on the first track shoe.

21. (Currently amended) A seal assembly for sealing a lubricant space that is formed between a pin, a first track shoe pressed-on onto one end of the pin, and a sleeve of a 
a first seal ring for sealing the lubricant space between the sleeve and the first track shoe, 
an elastic ring for applying pressure to the first seal ring, 
the seal assembly includes a second, separate seal ring for sealing the lubricant space between the sleeve and the first track shoe and/or the pin, and 
a spacer ring disposed on the pin between the first track shoe and the sleeve,
 wherein the second seal ring includes a first seal lip sealing against the spacer ring and a second seal lip abutting on the first track shoe.  

22. (Currently amended) A seal assembly for sealing a lubricant space that is formed between a pin, a first track shoe pressed-on onto one end of the pin, and a sleeve of a track, the sleeve being pushed onto the pin and is swivelable on the pin, the seal assembly comprising: 
a first seal ring for sealing the lubricant space between the sleeve and the first track shoe, 
an elastic ring for applying pressure to the first seal ring, 
the seal assembly includes a second, separate seal ring for sealing the lubricant space between the sleeve and the first track shoe and/or the pin, and 
a U-shaped insert, the first seal ring being disposed within the U-shaped insert and the second seal ring being supported on the U-shaped insert.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Seal assembly as claimed in independent claims 1, 21, and 22 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 9,353,866 (Jensen) substantially discloses a seal assembly (Figure 5) as claimed, except for (a) wherein the second seal ring is provided with a stiffening insert that extends axially in a first section and includes a second section that extends radially from one end of the first section, and a third section that extends axially from one end of the second section, wherein the stiffening insert is configured U-shaped (for claim 1), (b) a spacer ring disposed on the pin between the first track shoe and the sleeve, wherein the second seal ring includes a first seal lip sealing against the spacer ring and a second seal lip abutting on the first track shoe (for claim 21), and (c) a U-shaped insert, the first seal ring being disposed within the U-shaped insert and the second seal ring being supported on the U-shaped insert (for claim 22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar seals. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. None of the prior art of record, alone or in combination, teaches the limitation as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NATHAN CUMAR/Primary Examiner, Art Unit 3675